Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/078404, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the limitation “the gap between the first mesh pattern and the second mesh pattern has a width smaller than a pitch of lines of the first mesh pattern and a pitch of lines of the second mesh pattern” as recited in claim 26, does not appear to have adequate support in the prior-filed application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the gap between the first mesh pattern and the second mesh pattern has a width smaller than a pitch of lines of the first mesh pattern and a pitch of lines of the second mesh pattern” as recited in claim 26, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for the claimed element “a gap,” as recited in claim 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25 and 26, the claims are indefinite because they depend from claim 3, which has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaurin et al. (US 2010/0072489; herein “McLaurin”) in view of Yoshida et al. (US 2015/0249069; herein “Yoshida) and Connor et al. (US 2013/0098436; herein “Connor”).
Regarding claim 22, McLaurin discloses in Figs. 2-4 and related text a light emitting unit emitting light from an upper side and a lower side of the light emitting unit comprising:
a first light transmissive substrate that comprises a first light transmissive insulator (40, see [0039]) and a conductive pattern (42, 44, 46, 48 and 48, see [0039] and [0040]) on the first light transmissive insulator, the conductive pattern comprising a first pattern (e.g. diagonal lines as shown in Fig. 4) lines having a first pad (42) and a second pattern (e.g. horizontal lines as shown in Fig. 4) having a second pad (44) disposed with a predetermined distance from the first pad;
a second light transmissive substrate that comprises a second light transmissive insulator (e.g. 14, see [0017] and [0040]), the second light transmissive substrate arranged opposite (when mounted, see [0039]) to the first light transmissive substrate;
a light emitting diode (30, see [0031]), having a first electrode (28, see [0039]) connected to the first pad (42) of the first pattern and a second electrode (26, see [0039]) connected to the second pad (44) of the second pattern, the light emitting diode between the first light transmissive substrate and the second light transmissive substrate; and
wherein the first pattern includes a plurality of first lines (e.g. diagonal lines), the second pattern includes a plurality of second lines (e.g. horizontal lines),
a first line of the plurality of first lines has a first portion with a first width that is larger than a line width of the plurality of first lines, the first portion being the first pad (42 wider than 46 of diagonal lines, see Fig. 4), 
a second line of the plurality of second lines has a second portion with a second width that is larger than a line with of the plurality of second lines, the second portion being the second pad (44 wider than 46 of horizontal lines, see Fig. 4).
McLaurin does not explicitly disclose 
a flexible light emitting unit emitting:
the conductive pattern comprising a first mesh pattern and a second mesh pattern;
a third light transmissive insulator in a space between the first light transmissive substrate and the second light transmissive substrate.
In the same field of endeavor, Yoshida teaches in Yoshida teaches in Fig. 1 and related text
a flexible light emitting unit emitting (see [0088]) emitting from a upper side and a lower side of the light emitting unit comprising (see [0088]):
a third light transmissive insulator (40, see [0143] and [0201]) in a space between the first light transmissive substrate (11) and the second light transmissive substrate (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaurin by having the flexible light emitting unit with a third light transmissive insulating between the first and second substrates, as taught by Yoshida, in order achieve a flexible display device (see Yoshida [0088]) and to mitigate decreases in display quality (see [0201]). 
In the same field of endeavor, Connor teaches a conductive pattern comprising a mesh pattern (see [0040] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McLaurin by having each of the first and second conductive patterns be mesh patterns, as taught by Connor, in order to achieve a high transmittance and low resistance conductive pattern (see Connor [0040] at least). Note that the limitations “wherein the first mesh pattern includes a plurality of first lines, the second mesh pattern includes a plurality of second lines,” is taught by the first and second patterns being mesh patterns, as shown by Connor, in combination with the first and second patterns having first and second lines, respectively, as shown by McLaurin. 
Regarding claim 23, McLaurin, Yoshida, and Connor teach the claimed invention in substantially the same manner and for the same reasons as applied to claim 22 above. 
Regarding claims 24-25, McLaurin, Yoshida, and Connor teach the claimed invention in substantially the same manner and for the same reasons as applied to claim 22 above. 
Regarding claim 26, the combined device shows the gap between the first mesh pattern and the second mesh pattern (McLaurin: e.g. gap between 42 and 44 and upper left hand corner as shown in Fig. 4) has a width smaller than a pitch of lines of the first mesh pattern (pitching between adjacent diagonal lines 46) and a pitch of lines of the second mesh pattern (pitch between adjacent horizontal lines 46).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,553,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘769 contain additional limitations as compared to the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kususe et al. (US 2006/0231852) is cited for showing pads which are wider than line widths of a conductive mesh pattern (see Fig. 17 at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/3/2021